Citation Nr: 1815926	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-42 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.

2. Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from October 1960 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter Agency of Original Jurisdiction) (AOJ)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's service-connected left ear and right ear hearing loss has been no worse Level II and III hearing, respectively.

2. The competent and credible evidence of record establishes that the Veteran manifests tinnitus associated with service-connected hearing loss.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2. Entitlement to service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Relevant Laws and Regulations

Service Connection

Under applicable VA law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Tinnitus is deemed an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

In the VA Adjudication Manual, the agency recognizes that: 

Tinnitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss. Sensorineural hearing loss, such as from presbycusis or acoustic trauma, is the most common cause of tinnitus. However, the etiology of tinnitus often cannot be identified, because there are so many potential causes that it is impossible to select one. In addition to sensorineural hearing loss, other known causes are Meniere's disease, head injury (including traumatic brain injury), otosclerosis, cerebrovascular disease, neoplasms, numerous types of ototoxic medications, hypertension, kidney disease, dental disorders, and many other medical conditions.

M21-1 Adjudication Procedures, dated February 2, 2018.

Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. Id. 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100. 

To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a). In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an increased rating for bilateral hearing loss.

The Veteran asserts that his service-connected hearing loss is worse than its currently assigned noncompensable rating, and that it warrants a compensable rating.  For the reasons that follow, his claim shall be denied.  

In order to determine the level of the Veteran's hearing, the Veteran underwent a medical examination in July 2015. These findings demonstrate that the Veteran is suffering from hearing loss.  However, the level of hearing loss is insufficient for compensation under current law.  The specific findings of the examination revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
20
40
45
31
76
LEFT
25
30
50
45
38
84

The July 2015 examination has a Puretone Threshold Average of 38 for the left ear, and 31 for the right ear. 38 C.F.R. § 4.85(d) requires the averaging of the 1000, 2000, 3000 and 4000 Hz findings. Speech discrimination scores reflected percentages of 84 percent in the left ear and 76 in the right ear. Using Table VI, the respective numeric designations are II and III, respectively. 38 C.F.R. § 4.85, Diagnostic Code 6100. When these values are applied to Table VII, a noncompensable rating is assigned. The audiometric tests do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.

The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, including frustration, difficulty understanding and communicating with others, enjoying events, feeling inadequate, and misunderstanding others. These types of functional limitations are contemplated by the schedular criteria. Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017). The Board acknowledges the Veteran's assertions that his hearing loss is more severe than evaluated. The Veteran is competent to report his symptoms and has presented credible testimony in this regard. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for a compensable evaluation have been met. In determining the actual degree of disability, the examination findings are more probative of the degree of impairment. As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann. Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements. See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints."). The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

Since the preponderance of the evidence is against allowance of an increased rating for hearing loss, the benefit of the doubt doctrine is inapplicable. See Ortiz v. Principi, 274 F.3d 1361 (2001). 

Entitlement to service connection for tinnitus.

The Veteran contends that he has tinnitus due to noise exposure during active duty. In his September 2015 Notice of Disagreement, the Veteran stated that he "belonged to the company rifle team...all I did everyday was practice firing the M1 rifle...they never furnished us ear plugs...I can remember losing my hearing at least twice." See Notice of Disagreement, dated September 2, 2015.

The Veteran's service treatment records do not contain any evidence of hearing problems, to include tinnitus. In fact, the Veteran provided a negative response to whether he had hearing problems. However, the AOJ has granted service connection for hearing loss based on acoustic trauma in service.

In the July 2015 VA examination, the examiner noted that the Veteran did not report "recurrent tinnitus." Additionally, the Veteran's post-service treatment records do not indicate any complaints or treatment for tinnitus. While the Veteran has sought treatment for hearing loss, he has not reported symptoms of tinnitus or noise in the ears, such as ringing, buzzing, roaring or clicking to medical providers.  

However, in a March 2015 report of contact, the Veteran is noted to have reported that he was on the rifle team and "that is where he lost his hearing and now has the ringing in his ears." Besides this one statement, the Veteran has not reported current symptoms of tinnitus, nor asserted that the symptoms have been recurrent since service.

As noted above, tinnitus is a unique disability largely capable of substantiation by lay claimant description of symptoms. See 67 Fed. Reg. 59033-01 (Sept. 19, 2002); Charles, 16 Vet. App. 370 (2002). The Veteran denied tinnitus at the time of VA examination, but now reports tinnitus. Thus, there is an issue of whether the Veteran has a current disability. The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ... even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). There is no reason to doubt the Veteran's current report of a self-perceived symptom of ear ringing after the date of his VA examination. As such, the Board finds that the requirement of a current disability has been met during the appeal period per McClain.

Additionally, the Board finds that the credible lay and medical evidence shows that the Veteran's tinnitus is likely related to his "acute noise exposure and noise-induced hearing loss." As this type of hearing loss is the most common cause of tinnitus, and the Veteran's statement describes ringing in the ears related to his time as a member of the company rifle team and the fact that any of the potential known causes for tinnitus are not shown, the Board finds that the Veteran manifests tinnitus associated with service-connected hearing loss.

For all of the foregoing reasons, the Board finds that the evidence is in relative equipoise, and applying the benefit of the doubt in the Veteran's favor, the claim for service connection for tinnitus is warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable, is denied.

Entitlement to service connection for tinnitus is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


